                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

RICHARD DALE TURNER,

           Plaintiff,

v.                                Civil Action No. 2:16-cv-04346

WEST VIRGINIA REGIONAL JAIL
AUTHORITY, C.O. PERRY, C.O. ALLEN,
C.O. HOLIDAY, SGT. TONEY, MEDICAL
STAFF,

           Defendants.


                   MEMORANDUM OPINION AND ORDER



           Pending is a motion for summary judgment, filed solely

by defendants Sgt. Toney and C.O. Holiday (“Holiday”), on March

8, 2018.


           This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley who, on November 20, 2018,

submitted his Proposed Findings and Recommendation (“PF&R”)

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B).

Therein, the magistrate judge recommended the granting of

summary judgment for defendant Toney and the denying of summary

judgment for defendant Holiday.   On November 30, 3018, defendant

Holiday filed a timely objection to the PF&R on November 30,
2018.   Plaintiff has not filed an objection to the PF&R and has

not responded to the defendant’s objection.


          Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”       Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).


          Defendant Holiday objects on the ground that the

magistrate judge “failed to address C.O. Holiday’s assertion

that C.O. Holiday performed no acts which would have caused

injuries to plaintiff.”   Def.’s Obj. 1.      In so doing, Holiday

“admit[s] that issue was not as fully briefed and argued as it

might or should have been, [but] it was raised and asserted in

her Motion for Summary Judgment.       Therefore, that issue was

preserved and should be considered.”       Id. at 1-2.


          In further support thereof, she cites Quinlan v.

Personal Trans. Servs. Co., 329 F. App’x. 246 (11th Cir. 2009),

claiming that the plaintiff must allege and prove more than a de

minimus injury to establish a constitutional claim.       In

addition, Holiday cites 42 U.S.C. § 19997e(e), which, according

to her, “imposes a limitation on recovery requiring that, before
                                   2
there can be a compensation [for] mental or emotional injuries,

there must be a showing of physical injury or a commission of a

sexual act.”   Def.’s Obj. 2.


          The conduct in question is plaintiff’s allegation that

he was “being walked up the hallway when CO Holiday came across

the hall and chest bumped me with hers while saying ‘I wish you

would do something motherfucker.’”          PF&R 8.   The defendants

state the following in their motion for summary judgment:

     Clearly, when the video is observed, that did not
     occur. No black female appears. No one chest bumps
     Plaintiff. Once leaving the hallway area of A POD
     prior to Plaintiff being brought to his feet and
     escorted down the hallway, CO Holiday does not again
     appear in the video.

     Therefore, based on the clear video evidence, CO
     Holiday performed no acts which would have caused
     injuries to Plaintiff and summary judgment should be
     granted in her favor.

Defs.’s Mot. Summ. J. 5.   In addressing the argument, the

magistrate judge noted that a review of a portion of video

evidence not cited by the defendants “calls into doubt the

defendants’ assertion that the alleged altercation between the

plaintiff and defendant Holiday could not have occurred.”              PF&R

9.   This video footage captured the incident from a different

angle in the hallway, and showed the plaintiff being escorted

down the hallway, with officers surrounding him and moving

toward the left-hand wall.      Id.       A correctional officer, “who



                                      3
appears to be a black female,” moves quickly across the hall

from right to left toward where the plaintiff was standing.       Id.

The magistrate judge concluded that “there is no obvious

evidence” that the conduct alleged with respect to Holiday, a

black female, “did not occur or that the plaintiff’s version of

the facts concerning her conduct is ‘so utterly discredited by

the record that no reasonable jury could have believed him.’”

PF&R at 9 (citing Scott v. Harris, 550 U.S. 372, 380-81 (2007)).


         It appears that Holiday seeks to raise a new argument

in her objection to the PF&R, rather than address an error in

the magistrate judge’s findings.    Whereas in their motion for

summary judgment, defendants claim that, because the video

footage cited does not reveal a black female present at the

scene or a “chest bump,” Holiday “performed no acts which would

have caused injuries to Plaintiff and summary judgment should be

granted in her favor,” defendant now attempts to argue that the

conduct alleged does not amount to a constitutional injury.     See

Def.’s Obj. 2 (citing 42 U.S.C. § 19997e(e); Quinlan v. Personal

Trans. Servs. Co., 329 F. App’x. 246 (11th Cir. 2009)).    In

other words, Holiday now asserts the argument that, even if she

did chest bump the plaintiff, this should be considered a “de

minimus” injury or emotional injury that lacks the required

accompanying physical injury.   Because this argument was not


                                4
raised in the defendants’ motion for summary judgment, the court

will not address it herein.


           Insofar as the video footage identified by the

magistrate judge establishes a genuine issue of material fact

with respect to the issue of whether defendant Holiday engaged

in the alleged conduct in question, the court finds that the

magistrate judge’s PF&R adequately addressed and correctly

resolved all issues presented in the defendants’ motion to

dismiss.


           The court, accordingly, ORDERS as follows:


  1. That defendant Holiday’s objection to the PF&R be, and

    hereby is, overruled.


  2. That the magistrate judge’s Proposed Findings and

    Recommendation as to Sgt. Toney and C.O. Holiday be, and

    hereby are, adopted and incorporated in full.


  3. That the defendants’ Motion for Summary Judgment with

    respect to the plaintiff’s claim against Sgt. Toney be, and

    hereby is, granted and that defendant Tony be dismissed

    from this action.




                                 5
  4. That the defendants’ Motion for Summary Judgment with

    respect to the plaintiff’s claim against C.O. Holiday be,

    and hereby is, denied.


  5. That this matter be, and hereby is, again referred to

    United States Magistrate Judge Dwane L. Tinsley for

    additional proceedings.


         The Clerk is directed to transmit copies of this

memorandum opinion and order to the plaintiff, the magistrate

judge, all counsel of record, and any unrepresented parties.


                           ENTER: March 28, 2019




                                6
